
	
		I
		113th CONGRESS
		2d Session
		H. R. 4794
		IN THE HOUSE OF REPRESENTATIVES
		
			May 30, 2014
			Mr. Salmon introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To prohibit the National Science Foundation from providing financial support for travel to
			 Antarctica by writers and artists.
	
	
		1.ProhibitionThe National Science Foundation may not provide financial support for travel to Antarctica by
			 writers and artists.
		
